Territory of Michigan, to wit, in the supreme court of the territory OF MICHIGAN, OF THE TERM OF SEPTEMBER ONE THOUSAND EIGHT HUNDRED NINE

John Williams vs Henry Berthelet

In Case
To any judge or justice authorized by law to administer oaths in the City of New york Greeting.
Whereas a rule of the Said Supreme Court, authorizes the taking evidence & depositions de bene esse to be read & improved in behalf of the plaintiff in the above cause upon giving reasonable notice to the opposite party, or his attorney, of the time and place of taking said depositions & evidence. Now this is to authorize you, or any of you authorized by law to administer oaths, as aforesaid to take and transmit to the Supreme Court of the territory of Michigan, to be holden at Detroit on the third monday in September next, under your hand and Seal, Such depositions & evidence as Shall be made before you touching the merit of the above Cause; and for your, or either of your, So doing this will be your Sufficient Commission.
In testimony whereof I have hereunto affixed the Seal of the Said Supreme Court, at Detroit, the eighth day of June one thousand eight hundred ten. Peter Audrain
Clk S.C.T.M.
*245The Execution of this Commission appears by the Schedules hereunto annexed— Jos. Ogden Hoffman
IN the supreme court of the TERRITORY OF MICHIGAN—-

John Williams vs Henry Berthelett

Sir
Please to take notice that the Evidence and Depositions of John Jacob Astor, Henry Brevoort junior, John P. Leherbert and .... Hardenbergh, all of the City of New York Merchants, will be taken de bene esse before Josiah Ogden Hoffman Esqr Recorder of the City of New York and Judge of the Court of Common Pleas called the Mayors Court of the said City, authorized by law to administer oaths in the said City, on the twenty fourth day of July instant at five of the Clock in the afternoon of that day at the office of the said Recorder at the Corner of Nassau and Pine Streets in said City by virtue of and under a commission issued in the above cause, to be read and improved in behalf of the plaintiff in said cause at which time and place you are hereby notified to attend on behalf of the Defendant.
Dated July 14, 1810— Yours &c.
Wm Slosson Atty for Plff
in the City of New York
To Abraham F. Hull Esqr
Atty for deft, in the
city of New York
City of New York ss: Ezbon Slosson of the City of New York Student at Law, being duly sworn saith, that he did on the fourteenth day of July instant serve a notice of which the foregoing is a copy on Abraham F. Hull Esquire the above named Attorney for the above named defendant in the City of New York by delivering the same to John McKesson Esquire at his house, with whom the said Abraham lives, he the said Abraham being then absent, and which notice the said Abraham hath since acknowledged to this deponent that he the said Abraham had received—
Sworn this 25 th day of
July 1810 before me
Jos. Ogden Hoffman
E. Slosson
*246Adjourned until Thursday
26 July instant 9. oC-
J. O. Hoffman
24 July 1810
14 July left with McKesson ES.
[Case 115, Paper 5]
Supreme Court.
Territory of Michigan—

John Williams vs Henry Bérthelet

Sir
The Recorder yesterday afternoon adjourned the further examination of the witnesses in this cause whereof you have had notice until Thursday the i6til inst. at 9 O’Clock in the forenoon at his office when and where you may attend if you see cause—Dated July 25th 1810. 8 o’clock A. M.
Yours &c.
Wm Slosson Plffs Atty in City of
New York—
To Abm F. Hull Esqr
Defts Atty in City of
New York—
City of New York ss: Ezbon Slosson of the City of New York Student at Law being duly sworn saith that he did on the twenty fifth day of July instant between the hours of eight and nine in the forenoon of that day Serve a notice of which the above is a Copy, on Abraham F. Hull Esquire Attorney for the above defendant in the City of New York by delivering the same to him personally.
Sworn this 25 day of July 1810
before me E. Slosson
Jos. Ogden Hoffman
The deposition of John Jacob Astor of the City of New York Merchant a witness produced sworn and examined before Josiah Ogden Hoffman Esquire Recorder of the City of New York and one of the Judges of the Court of Common Pleas called the Mayor’s Court of the said City by virtue of and under a commission issued out of and under the seal of the Supreme *247Court of the Territory of Michigan and hereunto annexed, in a certain cause now depending in the said court wherein John Williams is plaintiff and Henry Berthelet is defendant as follows—
John Jacob Astor of the City of New York Merchant being duly sworn and examined as a witness in the above cause deposeth and saith, that he has been for many years a correspondent of the House of Pryor & Dollin in London and by reason thereof well acquainted with their signature, and that the annexed account marked W bearing date London 25th October 1807 is as he believes in their own proper signature and hand writing That the annexed paper marked B signed J. J. Astor is so signed and subscribed by this deponent with his own proper hand. That the instructions given by this deponent to the said Pryor & Dollin relative to the sales of the skins of Mr Williams mentioned in the paper B were to sell them at the next public sale, but under such instructions it is always understood that the consignees may have them passed as it is said, that is not sold, if they the consignees think the price bid too low, and may have them sold at private sale. This was done with Mr Williams Raccoon skins, which must have been first offered for sale by Row & Co. at the auction, and being passed, afterwards sold at private sale by them. This accounts for Pryor and Dollin giving credit in their account sales of 25th October 1806, to Messrs. Row & C° and in their Letter of June 14th 1806 stating the 1000 Raccoon skins as being sold to R. P. Poland, their meaning being evidently that the skins had been sold by Row & C° to R. P. Poland, and that they charged Row & C° with the proceeds of the same; the prices in both being also alike—
Three of the Otter Skins in the memorandum annexed are marked as worth nothing, & of course were not shipped to London, as it would subject the shippers to an useless duty, there. To the best of this deponent’s recollection a few of the otter skins were injured. The appraisement of the Raccoon skins in the memorandum was about the price they were bringing in New York at the time; tho’ they might have then been three or four cents per skin more. The skins in general arrived in New York in good order, and the quality was as good as skins in general from Detroit are—This deponent does not recollect that Williams gave him any instructions as to the disposition of the skins, but believes it was left discretionary with him; this deponent shipped other skins at the same time, & his instructions were general. This deponent in the following year imported some raccoon skins from London, & thinks the prices were from one and six to one and nine pence sterling per skin— John Jacob Astor
Examination taken, subscribed & sworn to by the witness this 26 day of July 1810 before me—
Jos. Ogden Hoffman
*248The Deposition of Henry Brevoort Junior of the City of New York Merchant a witness produced sworn and examined before Josiah Ogden Hoffman Esquire Recorder of the City of New York and one of the Judges of the Court of Common Pleas called the Mayor’s Court of the said City by virtue of and under a Commission issued out of and under the seal of the Supreme Court of the Territory of Michigan, and hereunto annexed, in a certain cause now depending in the said Court, wherein John Williams is plaintiff and Henry Berthelet is defendant as follows.
Henry Brevoort Junior of the City of New York Merchant, being duly sworn and examined as a witness in the above entitled cause maketh de-poseth and saith, that the account of sales bearing date “London 25th October 1806” signed Pryor & Dollin and marked W hereto annexed, is, to the best of his knowledge and belief, in the hand writing of the said Pryor & Dollin; that this deponent has been for several years past in the habit of corresponding with that House, and is familiar with their signature and the character of their hand writing. That the paper also hereto annexed marked B with the signature of J. J. Astor expressing the terms on which the skins therein appraised were shipped, is in his own hand writing as far as relates to those terms and his name thereto subscribed, and as far as relates to the appraisement in the hand writing of John P. Leherbette his then clerk; with the hand writing of both which gentlemen this deponent is well acquainted having frequently seen them write. It is customary as well with Mr. J. J. Astor as with this deponent, who are the principal shippers of Peltries in New York to the London market, to consign them to a House in London to be sold to the best advantage; meaning thereby, that they shall be placed in the hands of Brokers Row Newby Row & Good and by them sold with the next sale of skins at auction, which generally takes place in October and March; but if the price bid for them is thought too low, they, the consignees, are at liberty to have them passed (as ’tis called) in the sale and withdrawn, for the purpose of selling them at private sale by the Brokers. This is a customary mode of proceeding and appears to have been adopted by Pryor & Dollin with Mr John Williams (the plaintiff’s) Raccoon Skins, they having been withdrawn from the general sale at auction and disposed of at private sale by Messrs Row Newby Row & Good. This accounts for their having given credit for 1000 Raccoon skins in their acc£ sales of 25 October 1806 to Messrs Row & C° and in their Letter of June 14,1806 stating the 1000 Raccoon Skins as having been sold to R. P. Poland; their meaning being evidently that the skins had been sold by Row & C° to R. P. Poland and that they charged Rowe & C° for the proceeds of the same; the prices in both being also alike.
With regard to the difference between the appraisment and the acc* sales of five Otter skins; it appears, as to three of them to be accounted for in the *249appraisement, which states three Otter skins of the number Twenty to be worth nothing; in such cases it is not customary to ship them; as if they should be shipped the charge of Duties in London would be uselessly incurred. As to the other two skins, there may have been a miscounting, which frequently happens, and appears in this case to have occurred with respect to the Bear & Cub bear skins, the acc* sales containing four more than the appraisement.
John Jacob Astor Esqr has been for several years past in the habit of importing raccoon skins from London for the New York market; Raccoon skins were purchased for the New York market at the great sale early in the spring of 1807; this deponent imported eight thousand Raccoon skins and upwards, which cost at the great sale last mentioned in London one shilling and six pence and one shilling and eight pence sterling per skin— Examination taken, subscribed Henry Brevoort Jr
by the witness & sworn to before me this 26 day of July 1810—
Jos. Ogden Hoffman
to the Hone the Supreme Court of the Territory of Michigan,
I the undersigned Josiah Ogden Hoffman Recorder of the City of New York and one of the Judges of the Court of Common Pleas called the Mayor’s Court of the said City and duly authorized by law to administer oaths in said City, Do Certify, that by virtue of and under the commission issuing out of and under the seal of the Supreme Court of the Territory of Michigan and hereunto annexed, the aforegoing examinations and Depositions of John Jacob Astor and Henry Brevoort Jr were taken before me at my Office at the Corner of Pine and Nassau Streets in the City of New York on the twenty sixth day of July in the year of our Lord one thousand eight hundred and ten, under the oath of them the said John Jacob Astor and Henry Brevoort respectively, and were respectively subscribed by them in due form of Law—And I do further certify that Abraham F. Hull Esquire of the said city on the taking of the said Depositions attended and cross examined the said witnesses as attorney for and on behalf of the Defendant— Dated in the City of New York the 26th day of July 1810—
Jos: Ogden Hoffman

*250



*251


*252Sale of Furs W Alexander
London 25th October 1807
Pryor & Dollin
—¿oN
[Case 116, Paper 1]
The United States of America to the Marshall of the territory of Michigan.
Whereas John Whipple, late of the district of Detroit, in the territory of Michigan, late a Captain in the army of the United States, yeoman, on Saturday the twenty fifth day of june in the year one thousand eight hundred eight, in the afternoon, at the district of Detroit aforesaid, did Stop the undersigned, one of the judges in and over the territory of Michigan, and Say to him the Said judge, that he the Said John Whipple was present when an action depending in the Supreme Court of the territory of Michigan, betwen James Peltier, and James & Francis Lasselle was continued, and that he, the Said John Whipple, was of opinion that the Said action ought to have been then tried; that he the Said judge was prejudiced against his the Said John Whipple’s relations, and was partial to the Messieurs Lasselle, that the Said Messieurs Lasselle were the damnest rascals in the Country, and that he, the Said judge, was a damned rascal, with other violent language and gestures; These are therefore to Command you to take the Said John Whipple, if to be found within your district, and him have before me, the undersigned, one of the judges in and over the territory of Michigan, on thursday the thirtieth day of june one thousand eight hundred eight, at eleven of the clock in the forenoon, at the house of James May, in the City of Detroit, in the district of Detroit, in the territory of Michigan to answer in the premisses, and for So doing this Shall be your Sufficient Warrant.
Given under my hand and Seal, at the district of Detroit, in the territory of Michigan this twenty eighth day of June one thousand eight hundred eight, and of the independence of the United States the thirty Second.
Augustus B. Woodward, one of the Judges in and over the territory of Michigan.
*253I have served this Warrant on the body of Jn° Whipple, and have him here present in obedience to the Same— Serv:
mil WM Scott
Marshal
[In the handwriting of William McDowell Scott]
[Indorsement]
,, Michigan, to wit;
On the thirtieth day of June one thousand eight hundred eight, John Whipple personally appeared before the undersigned in obedience to the within warrant, and being heard by himself and his counsel, is ordered to enter into recognizance for his good behavior until the ensuing term of the Supreme Court, and to appear at the said term of the said court, and not depart therefrom without leave of the said court, himself in twenty four dollars, with two securities, in twelve dollars each.
Witness the undersigned the day and year aforesaid.
A. B. Woodward.
One of the judges in and over the Territory of Michigan

[In the handwriting of Peter Audrain]


[In the handwriting of Peter Audrain]


[In the handwriting of Augustus B. Woodward]